Citation Nr: 0431541	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-02 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected degenerative disc disease at L4-5.  




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel







INTRODUCTION

The veteran served on active duty from April 1979 to March 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision in which the RO 
granted service connection for a low back disorder and 
assigned a noncompensable evaluation.  

In February 2002, the RO increased the initial rating 
assigned for the service-connected low back disorder to 10 
percent.  As this award is not a complete grant of benefits, 
the issue remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993)  

In the June 1999 rating decision, the RO also denied service 
connection for dermatitis, allergies and the residuals of 
bilateral ankle sprains.  The veteran subsequently submitted 
a Notice of Disagreement regarding these issues.  The RO 
subsequently responded by issuing an SOC with respect to 
these claims.  However, the veteran did not subsequently 
submit a timely Substantive Appeal.  

In a January 2001 letter, the RO advised the veteran that he 
did not submit a VA Form 9 within the required time period, 
and that he must submit new and material evidence in order to 
reopen those claims.  

Recently, in a statement received in May 2004, the veteran 
appeared to express a desire to reopen those previously 
denied claims.  Therefore, these issues are referred to the 
RO for appropriate action.  



FINDINGS OF FACT

1.  Beginning on February 6, 1998, the evidence of record 
shows that the veteran's service-connected degenerative disc 
disease is shown to be manifested by a disability picture 
that more nearly approximates that of a severe functional 
loss due to pain, weakness and fatigability and muscle spasm, 
but findings of pronounced intervertebral disc syndrome are 
not demonstrated.  

2.  Prior to October 15, 2003, a separately ratable 
compensable neurological deficit is not shown.  

3.  Beginning on October 15, 2003, the evidence shows that 
the service-connected degenerative disc disease is currently 
manifested by neurological findings of recurrent sensory 
disturbances at L5 and tingling sensations in the distal 
dermatomes of L5 in bilateral feet, which more nearly 
approximates a disability picture of mild, incomplete 
paralysis of the sciatic nerve of each lower extremity; 
findings consistent with pronounced interverbral disc 
syndrome are not demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 
40 percent for the service-connected degenerative disc 
disease at L4-5 based on functional loss due to pain are met 
beginning on February 6, 1998.  38 U.S.C.A. § 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a 
including Diagnostic Code 5292, 5293, 5295 (2002).  

2.  The criteria for the assignment of additional, separate 
ratings of 10 percent for the service-connected degenerative 
disc disease at L4-5 based on a related neurological deficit 
involving each lower extremity are met beginning on October 
15, 2003.  38 U.S.C.A. § 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Code 5293 (Effective on September 23, 2002); 38 C.F.R. § 
4.71a including Diagnostic Codes 5235-5243 (Effective 
September on 26, 2003); 38 C.F.R. § 4.124a including 
Diagnostic Code 8520 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes an evidence development letter dated in September 
2003 in which the veteran was advised of the type of evidence 
necessary to substantiate his claim.  

In that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claims, 
and he was advised of what VA would do to assist him in the 
development of his claims.  

Although this notice letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
the VCAA had not been enacted at the time that the RO 
initially adjudicated the claims for service connection in 
the June 1999 rating decision.

Moreover, the notice provided to the veteran in April 2003, 
was provided by the AOJ prior to the most recent transfer of 
the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice was provided, the case was re-adjudicated, 
and Supplemental Statement of the Case was provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial to the claimant.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  


II.  Analysis

The veteran is seeking an increased evaluation for his 
service-connected low back disorder, which has been diagnosed 
as degenerative disc disease.  He essentially contends that 
this disability is more severe than is contemplated by the 10 
percent evaluation currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).  

The Board also notes in passing that the veteran was provided 
notice of the change in regulations in the March 2004 
Supplemental Statement of the Case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).  

In this case, the veteran's degenerative disc disease was 
initially evaluated by the RO as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5292 (2002).  Under the old criteria 
for evaluating disabilities of the spine, DC 5292 assigned 
ratings based on limitation of motion in the lumbar spine.  
Under that Diagnostic Code, a 10 percent evaluation was 
warranted for slight limitation of motion, a 20 percent 
evaluation was warranted for moderate limitation of motion, 
and a 40 percent evaluation was warranted for severe 
limitation of motion.  

The Board notes that, under the old criteria, degenerative 
disc disease could also be evaluated under DC 5293, which 
sets forth the criteria for rating intervertebral disc 
syndrome.  

Under that Diagnostic Code, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (2002).  

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective on September 26,2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.  

Under the new general rating criteria for disabilities of 
the spine, a 10 percent evaluation is warranted for 
disability of the thoracolumbar spine when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

An evaluation higher of 30 percent is not warranted under 
the new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  

The Board believes that the most probative evidence of record 
in this case regarding the severity of the veteran's service-
connected disability to be the reports of the veteran's 
September 2000 and October 2003 VA examinations.  

Although the Board has also considered the report of a 
private examination conducted in February 2004, and the VA 
treatment records, the Board finds them to be less probative 
because they do not contain many of the specific findings 
necessary to rate the veteran's disability under the 
appropriate Diagnostic Code.  

In the report of his September 2000 examination, the VA 
examiner noted that range of motion in the lumbar spine was 
from 85 degrees of forward flexion to 20 degrees of 
extension.  However, it was also noted that weakness and 
fatigability after repetitive motion resulted in additional 
limitation of motion from 45 degrees of forward flexion to 20 
degrees of extension.  Lateral flexion was found to be to 28 
degrees on one side and 30 degrees on the other, and rotation 
was found to be within normal limits.  

The examiner indicated that weakness and fatigability after 
repetitive motion resulted in additional limitation of motion 
from 22 degrees of lateral flexion on one side and 23 degrees 
on the other.  The physician concluded that examination had 
revealed only "slight" limitation of motion in the lumbar 
spine.  

The report of the veteran's September 2000 VA examination 
also reveals that the veteran's posture was unremarkable and 
that there was no evidence of scoliosis, pelvic tilt or limp.  
The examiner found that there was no incoordination, abnormal 
movements or instability, but that there was some weakness 
and fatigability after repeated motion.  It was also noted 
that pain set in at 85 degrees of flexion and 20 degrees of 
extension.  

The examiner noted that neurological examination was within 
normal limits, but that there was some muscle spasm palpable 
between the T6 and L5 level, bilaterally.  The examiner noted 
a diagnosis of chronic lower back pain due to degenerative 
intervertebral disc disease at L4-5 with predominantly slight 
limitation of motion.  

However, in the report of his October 2003 VA examination, it 
was noted that clinical and radiological results had shown a 
significant increase in the veteran's disability from his 
September 2000 examination.  Specifically, the examiner found 
that range of motion was from 72 degrees of forward flexion 
to 10 degrees of extension.  Later flexion was found to be to 
only 12 degrees bilaterally, and rotation was noted to be to 
32 degrees on the right and 34 degrees on the left.  The 
examiner concluded that the veteran was experiencing a 
"predominantly severe limitation of motion" in his spine.  

The report of the veteran's October 2004 VA examination 
reveals that the veteran described his spinal complaints as 
having progressively worsened since his last VA examination.  
He reported that bending over caused pain, and that bagatelle 
movements might trigger pain attacks.  He also reported 
experiencing sciatic nerve pain bilaterally, but greater on 
the left than the right.  The veteran described experiencing 
recurrent tingling in his great toes, and pain in his back 
when he had hard bowel movements.  

The examination revealed a straight, normally shaped spine 
without any external visible scoliotic curvature.  No lumbar 
bulging was seen when bending over, and his gait was 
described as being symmetrical and normal.  

The examiner found no evidence of incoordination, abnormal 
movements, or instability, but some weakness and fatigability 
was observed after repetitive motion.  It was noted that pain 
set it on motion at 20 degrees of flexion and 8 degrees of 
extension.  

The examiner found that there was defined muscle spasm 
paravertebrally palpable, bilaterally.  The muscles were 
described as hard, tight, and painful between the T7 level 
and the L5 level.  Neurological examination revealed that 
Goldthwaite's sign was borderline positive on the left-side, 
and that there were recurrent sensory disturbances at L5, 
bilaterally.  Heel reflexes were found to be 2+ bilaterally, 
and knee reflexes were found to be 1+ bilaterally.  

The X-ray studies of the lumbosacral spine revealed 
physiological lordosis straightening suggesting paraspinal 
muscle spasm.  The intervertebral disc space was found to be 
severely narrowed and severely degeneratively changed.  

The October 2003 VA examiner noted a diagnosis of severe 
degenerative disc disease at L4-5, associated with thoracic 
and lumbar degeneration, with chronic and painful muscle 
spasm, resulting in predominantly severe limitation of motion 
and function as well as continuous pain on use of variable 
intensity, requiring frequent analgesic substances.  It was 
noted that, in comparison with his 2000 VA examination, the 
radiological and clinical results revealed a significant 
increase of the veteran's spinal disability.  

In view of these findings, the Board concludes that the 
severity of the veteran's degenerative disc disease more 
closely approximates the criteria for a 40 percent rating 
under the old criteria of DC 5292 for severe limitation of 
motion, as of February 6, 1998, which is the date of the 
veteran's claim.  

The Board believes that such a rating is consistent with the 
report of the veteran's September 2000 VA examination in 
which it was noted that forward flexion of the spine was 
limited to 45 degrees due to weakness and fatigability.  The 
Board also believes this rating to be consistent with the 
October 2003 VA examiner's finding of severe limitation of 
motion in the spine.  

The Board has considered whether an evaluation in excess of 
40 percent may be warranted at any time under either the new 
or old criteria for evaluating disabilities of the spine.  
See Fenderson, supra.  

However the Board notes that a 40 percent rating is the 
maximum evaluation available under the old criteria of DC 
5292 and DC 5295, which pertains to lumbosacral strain.  

The Board notes that the veteran is not experiencing the 
residuals of a fracture of a vertebra, that there is no cord 
involvement or requirement of leg braces, and that he is not 
bedridden.  Thus, the old criteria of DC 5285 do not apply.  

In addition, repeated VA physical examination and diagnostic 
testing has revealed no evidence of ankylosis of the spine.  
Thus, an evaluation in excess of 40 percent is not warranted 
under the old criteria of DC 5286.

Furthermore, although the October 2003 VA examination did 
reveal evidence of pain and muscle spasm, the Board believed 
that the level of symptomatology demonstrated on that 
examination does not show that his degenerative disc disease 
is manifested by more than severe, recurring attacks so as to 
warrant an evaluation an evaluation in excess of 40 percent 
under the old criteria of DC 5293.  

Also, the Board believes that a separate disability rating of 
40 percent under DC 5293 for severe degenerative disc disease 
in addition to the 40 percent assigned under DC 5292 would 
violate the violate the rule against pyramiding, by 
compensating the veteran twice for the same manifestations 
under different diagnostic codes.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims has 
held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or other symptoms under 38 C.F.R. 
§§ 4.40 and 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Accordingly, the Board has considered 
whether an increased evaluation is available for under these 
provisions.  

As discussed in detail hereinabove, some weakness and 
fatigability was found during the September 2000 examination 
after repetitive motion.  

However, the Board notes that the additional functional loss 
caused by these symptoms was already contemplated by the 
Board in assigning a 40 percent rating based on severe 
limitation of motion.  

The Board has also considered whether an evaluation in excess 
of 40 percent may be available under the version of DC 5293 
that became effective on September 23, 2002.  

However, the Board finds that there is no evidence of record 
suggesting that the veteran experienced an incapacitating 
episode that resulted in bed rest being prescribed by a 
physician.  

The Board has also considered whether an evaluation in excess 
of 40 percent is warranted under the new general rating 
criteria for evaluating disabilities of the spine that became 
effective as of September 26, 2003.  

However, the only basis for awarding an evaluation in excess 
of 40 percent under those criteria for disability in the 
thoracolumbar spine is if there is evidence of ankylosis.  As 
noted hereinabove, repeated physical examination and 
diagnostic testing has revealed no evidence of a functional 
loss consistent with ankylosis in the veteran's spine.  

Thus, an evaluation in excess of 40 percent is not warranted 
under the new general rating criteria for disabilities of the 
spine.  

The Board notes that Note 1 of the new general rating 
criteria for disabilities of the spine requires that any 
objective neurological abnormalities, including, but not 
limited to, bowel and bladder involvement, be rated 
separately under an appropriate Diagnostic Code.  

In this case, because the September 2000 VA examiner 
specifically found neurological examination to be within 
normal limits, the Board finds that a separate disability 
rating based on neurological impairment is not warranted for 
the period prior to October 15, 2003.  

With respect to the period on and after October 15, 2003, the 
Board notes that the examination conducted on that date did 
reveal evidence of symptoms compatible with mild sciatic 
neuropathy, such as bilateral tingling in the toes and 
recurrent bilateral sensory disturbances.  

Based on these findings, the Board concludes that separate 
disability ratings of 10 percent are warranted for each lower 
extremity under the criteria of 38 C.F.R. § 4.124a, DC 8520, 
which contemplates mild, incomplete paralysis of the sciatic 
nerve.  

The Board further concludes, however, that the criteria for 
separate evaluations in excess of 10 percent are not met 
because the report of his October 2003 VA examination did not 
reveal evidence of more than mild neurological deficit in 
each lower extremity.  

Furthermore, the Board notes that the October 2003 VA 
examiner specifically found that neurological examination was 
negative for any evidence of vertebragen bladder or bowel 
disturbances.  Thus, separate disability ratings based on 
such symptomatology are not warranted.  

In summary, the Board concludes that an increased rating of 
40 percent and no more is warranted for the service-connected 
degenerative disc disease under the old criteria of DC 5292, 
beginning on February 6, 1998.  

The Board further concludes that separate disability ratings 
of 10 percent, and no more, are warranted for neurological 
deficit in each lower extremity under the criteria of DC 8520 
for the period on and after October 15, 2003.  






ORDER

An increased evaluation of 40 percent for the service-
connected degenerative disc disease at L4-5 beginning on 
February 6, 1998, is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  

A separate disability rating of 10 percent for the service-
connected neurological deficit in the right lower extremity 
due to degenerative disc disease at L4-5 beginning on and 
after October 15, 2003, is granted, subject to the 
regulations applicable to the payment of VA monetary awards.  

A separate disability rating of 10 percent for the service-
connected neurological deficit in the left lower extremity 
due to degenerative disc disease at L4-5 beginning on and 
after October 15, 2003, is granted, subject to the 
regulations applicable to the payment of VA monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



